DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as obvious over Bizet et al. (US 2016/0271912) in view of Schwartz et al. (US 2015/0299498) and Moriya et al. (US Patent 5,256,472).
Bizet et al. disclose a film consisting of the polymer composition comprising at least one polymer based on vinylidene fluoride, at least one acrylic polymer and at least one UV absorber such as triazine, wherein the proportion by weight of said fluoropolymer varies from 60 to 90%, the proportion by weight of said UV absorber 
Bizet et al. disclose a film consisting of vinylidene fluoride.  However, Bizet et al. is silent on the composition including vinyl fluoride.
Schwartz et al. disclose a transparent fluoropolymer coated film comprising: a polymeric substrate film; and a fluoropolymer coating on the polymeric substrate film, the fluoropolymer coating comprising: fluoropolymer selected from homopolymers and copolymers of vinyl fluoride and homopolymers and copolymers of vinylidene fluoride; and a light stabilizer, in order to provide the film having a transmission of at least 75 % in the visible range and good for building structures (claim 1, [0002]).  Schwartz et al. disclose that the vinyl fluoride and vinylidene fluoride are interchangeable since either one can be used for this transparent film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this vinyl fluoride in the composition and provide a transparent film with good transmission.
The limitations of claims 2 and 3 can be found in Bizet et al. at [0031], where it discloses the hindered amine light stabilizer such as bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate (Moriya et al., col. 3, line 57).
The limitations of claim 4 can be found in Schwartz et al. at claim 3, where it discloses the 2-hydroxyphenyl-s-triazine.
Claim 5 is an inherent property based on the substantially the same composition of the film.
The limitations of claim 6 can be found in Bizet et al. at [0050], where it discloses the transmission of greater than 90%.
Bizet et al. at claim 9, where it discloses the PMMA.
The limitations of claims 9 and 10 can be found in Bizet et al. at [0029], where it discloses the alkyl (meth)acrylates.
The limitations of claims 11 and 12 can be found in Bizet et al. at claim 1, where it discloses the fluoropolymer varies from 60 to 90%, the proportion by weight of UV absorber varies from 0.5 to 5%, which means the acrylic polymer is from 5 to 39.5%.
The limitations of claims 13 and 14 can be found in Schwartz et al. at claims 8 and 9, where it discloses the ratios of 1:1 to 4:1 and 1.5:1 to 2:1.
The limitations of claims 15 and 16 can be found in Bizet et al. at claim 7, where it discloses the 5 to 500 microns.
The limitations of claim 17 can be found in Bizet et al. at claim 9, where it discloses the multilayer film.
The limitations of claim 18 can be found in Bizet et al. at [0046], where it discloses the adhesive layer.
The limitations of claims 19 and 20 can be found in Bizet et al. at claims 14 and 15, where it discloses the article of a photovoltaic panel.

5.	Claim 21 is rejected under 35 U.S.C. 103(a) as obvious over Bizet et al. (US 2016/0271912) in view of Schwartz et al. (US 2015/0299498) and Moriya et al. (US Patent 5,256,472) as applied to claims 1-20, and further in view of Rajan (US Patent 5,725,935).
The disclosure of Bizet et al. in view of Schwartz et al. and Moriya et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
Bizet et al. in view of Schwartz et al. and Moriya et al. is silent on the plastics comprising a polymeric substrate and a graphic image.
Rajan discloses an article comprising a transparent cover film, laminated with an adhesive and an image bearing substrate (various polymers), to provide a signage (Fig. 2, col. 10, lines 65-67, col. 11, lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an article with a polymer substrate and a graphic image such as a signage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762